Barnard, P. J.:
The plaintiff has a leasehold interest in certain premises m Westchester county bounded upon a navigable stream.
In front of the plaintiff’s premises the defendant has anchored a large wooden float a few feet from the shore on plaintiff’s land, and has kept and maintained it there for twenty-seven years. The obstruction is permanent. It is used by defendant to fasten boats to, and it is approached by a platform from the highway which runs along plaintiff’s premises to the stream. This obstruction is found to be a public nuisance, and specially injurious to the plaintiff. In such ease it has always been held to be within the province of a court of equity to grant relief. The obstruction is a nuisance per se. (People v. Vanderbilt, 28 N. Y., 396; Hart v. Mayor of Albany, 9 Wend., 571.) It is necessarily, particularly injurious to plaintiff. It obstructs the free egress from plaintiff’s land to the public navigable highway and return therefrom. It is not neces*8sary that the damage shall be considerable. If damage is caused specially to the plaintiff by the obstruction, no definite amount is requisite to sustain the action.
The plaintiff having only a leasehold interest in the adjoining land may maintain this action. (Knox v. The Mayor, 55 Barb., 404.)
No length of time will legalize an unauthorized obstruction in a navigable stream. (Dyger v. Schenck, 23 Wend., 446; People v. Cunningham, 1 Denio, 524; Renwick v. Morris, 7 Hill, 575.)
Judgment affirmed with costs.
Taloott and Pratt, J J., concur. •
Judgment affirmed with costs.